Case 1:20-cv-01229-CFC-JLH Document 12-1 Filed 12/07/20 Page 1 of 1 PageID #: 434




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 WSOU Investments, LLC d/b/a
 Brazos Licensing and Development,

                 Plaintiff,
                                           C.A. No. 20-1229-CFC
       v.

 Xilinx, Inc.,
                 Defendant.

                              [PROPOSED] ORDER

        The Court, having considered Xilinx, Inc.’s (“Xilinx”) Partial Motion to

  Dismiss and the papers submitted in connection therewith,

        HEREBY ORDERS THIS ___ DAY OF _________, 202_, that Xilinx’s

  Partial Motion to Dismiss is GRANTED and that the allegations of induced and

  contributory infringement are DISMISSED.



                                                 ___________________________
                                                 The Honorable Colm F. Connolly
                                                 United States District Judge
